Citation Nr: 9927562	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  95-27 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of flash 
burns.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.  This appeal arises from a March 1995 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).  

In June 1997, the Board of Veterans' Appeals (Board) remanded 
the case for additional development.  


REMAND

Review of the record indicates that the Board denied service 
connection for an eye condition by a final decision dated in 
November 1972.  Thus, that issue may only be reopened by 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991).  However, the RO, in its rating 
action dated in May 1999, while briefly addressing the 
reopening issue, apparently only considered the veteran's 
claim for service connection for residuals of flash burns on 
the merits.  Neither the statement of the case issued in July 
1995, nor the May 1999 supplemental statement of the case 
provided the veteran with the relevant laws and regulations 
pertaining to reopening a previously denied claim.  

The relevant regulation states that new and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); See Hodge v. West, 155 F.3rd 1356 (Fed. 
Cir. 1998).

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans v. Brown, 9 
Vet. App. 273, 286 (1996) (holding that "new" evidence was 
not relevant to and probative of a nexus between the claimed 
psychiatric disorder and an inservice injury or disease which 
was the "issue at hand" in the case, and therefore the 
"new" evidence was not "material" evidence and the inquiry 
ended, notwithstanding "old" evidence in the record 
pertaining to a nexus between the veteran's psychiatric 
disorder and his military service).

Recently, in Elkins v. West, No. 97-1534 (U. S. Vet. App. 
Feb. 17, 1999) (en banc), the Court held that the two-step 
process set out in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991), for reopening claims became a three-step process 
under the Federal Circuit's holding in Hodge, supra:  VA must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See also Winters v. West, No. 97-2180 
(U. S. Vet. App. Feb. 17, 1999) (en banc).  Although prior to 
Hodge a conclusion that new and material evidence had been 
presented necessarily meant that the reopened claim was well 
grounded, the Court stated in Elkins that the Federal Circuit 
in Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin, supra.  There is no duty 
to assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).

In order to avoid any possible prejudice to the veteran, the 
Board is of the opinion that the case should be remanded to 
the RO for an initial determination under the Hodge standard.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO should 
determine whether evidence submitted since the Board's 
November 1972 decision is new and material under the above 
standard.  If the evidence is determined to be new and 
material, the RO should then determine whether the claim is 
well grounded, and, if so, adjudicate the claim on the 
merits.  In either case, the RO must provide the veteran and 
his representative with an appropriate supplemental statement 
of the case which addresses the determinations and includes 
the appropriate laws and regulations as cited above.  

The veteran's representative has alleged that the May 1999 VA 
ophthalmologic examination did not adequately respond to the 
language in the Board's previous remand pertaining to the 
etiology of the veteran's current eye disorders, and the 
representative has requested an additional VA examination.  
Review of the May 1999 VA examination report discloses that 
the examiner indicated that there were no current sequelae of 
the inservice flash burns.  Thus, as the examiner made it 
clear that in his opinion the current diagnoses were not 
related to flash burns, the Board is satisfied that there is 
adequate information to determine whether the opinion is 
material to the issue of a nexus between the current 
diagnoses and the inservice injury (the "issue at hand"), 
and that there is no need for an additional examination.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO must determine whether evidence 
submitted since the Board's November 1972 
decision is new and material under the 
regulatory language of 38 C.F.R. 
§ 3.156(a) (1998).  See Hodge v. West, 
155 F.3rd 1356 (Fed. Cir. 1998).  If the 
evidence is determined to be new and 
material, the RO should then determine 
whether the claim is well grounded, and, 
if so, adjudicate the claim on the 
merits.  In either case, the RO must then 
provide the veteran and his 
representative with an appropriate 
supplemental statement of the case which 
addresses the RO's determination and 
includes the appropriate laws and 
regulations governing reopening 
previously denied claims.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



